Supplement to CALVERT VP INCOME PORTFOLIO Calvert Variable Products Portfolios Prospectus Dated April 30, 2011 Date of Supplement: September 14, 2011 Gregory Habeeb no longer serves as portfolio manager for Calvert VP Income Portfolio (the “Portfolio”). The portfolio management table under “Portfolio Management” in the Portfolio Summary on page 9 is revised and restated as follows to reflect changes to the portfolio management team: Investment Advisor. Calvert Investment Management, Inc. (formerly named Calvert Asset Management Company, Inc.) Portfolio Manager Title Length of Time Name Managing Portfolio Michael Abramo Vice President, Portfolio Since March 2008 Manager, Calvert Matthew Duch Vice President, Portfolio Since September Manager, Calvert 2011 In addition, the portfolio management table for the Portfolio under “Management of Portfolio Investments – More Information About the Subadvisors and Portfolio Managers” on page 24 has been revised and restated as follows: Calvert VP Income Portfolio Calvert Investment Management, Inc. See “About Calvert” above. Michael Abramo and Matthew Duch are jointly and primarily responsible for the day-to-day management of the Portfolio. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Michael Abramo Mr. Abramo has been a member of the Taxable Fixed Income Team since 1999. Lead Portfolio Manager Mr. Abramo became a Portfolio Manager for this Portfolio in March 2008. Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Portfolio in September 2011. Co-Portfolio Manager Prior to joining Calvert in 2006, Mr. Duch was a corporate trader/sector manager for Deutsche Asset Management.
